Broyles, C. J.
(After stating the foregoing facts.) 1. Under repeated rulings of this court and of the Supreme Court, a *27special ground of a motion for a new trial must be complete within itself; and a ground complaining of the admission of evidence must- show that the evidence was admitted over the objection of the movant and that the objection was made to the court at the time the evidence was offered; and the ground must further show what was the objection. Under this ruling the 1st, 4th, 5th, and 6th grounds of the amendment to the motion for a new trial cannot be considered.
2. Under all the facts of the case, none of the remaining grounds of the motion for a new trial shows material error.
3. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.